DETAILED ACTION
The instant application having Application No. 16/614500 filed on 11/18/2019 is presented for examination by the examiner.

Claims 14, 22, 23 were amended. Claims 1-13, 17, 20 were cancelled. Claims 14-16, 18-19, 21-23 are pending. 

Examiner acknowledges applicant’s argument/amendment made to claims 14, 22-23 to overcome the pervious claim objections. The pervious claim objections against claims 14, 22-23 are withdrawn

Examiner acknowledges applicant’s argument/amendment made to claims 22-23 to overcome the pervious claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The pervious claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph against claims 22-23 are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 06/08/2021, with respect to the rejection(s) of claims 14-16, 18-19, 21-23 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 18-19, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US Patent Publication # 2018/0248669 A1).
As per claim 14, Takeda discloses “A method of operating a radio node in a radio access network, the method comprising transmitting feedback signaling utilizing a feedback resource range,” as [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals have been received in the cells (any cell) included in each group. In addition, the user terminal can report the ACK/NACK bit sequence using each CC field following each CC group index. Note that the format of feedback is not limited to the bitmap size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.] “wherein transmitting the feedback signaling comprises transmitting a transmission size indication indicating a size of the feedback signaling,” [(par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.] “wherein the transmission size indication is encoded and/or moduled separately from feedback signaling” [(par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

As per claim 15, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling comprises and/or represents acknowledgement signaling” [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

As per claim 16, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the transmission size indication is represented by two or more bits” [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals have been received in the cells (any cell) included in each group. In addition, the user terminal can report the ACK/NACK bit sequence using each CC field following each CC group index. Note that the format of feedback is not limited to the bitmap format. (par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

As per claim 18, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling is transmitted as Physical Uplink Shared Channel (PUSCH) signaling, or as Physical Uplink Control Channel PUCCH) signaling” [(par. 0089), the user terminal may encode the information on CC groups and the corresponding ACKs/NACKs separately and transmit them using the same resource. In this case, the information on CC groups and the ACKs/NACKs following the information on CC groups can be allocated to and transmitted in the PUSCH (see FIG. 7B) or can be allocated to and transmitted in a new PUCCH format/new PUCCH resource (FIG. 7A). In this manner, by transmitting information on CC group indices and ACKs/NACKs together, it is possible for the user terminal to reduce the amount of uplink resources required for ACK/NACK transmission and to reduce the overhead.]

As per claim 19, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the transmission size indication is transmitted based on a configuration” [(par. 0083), For example, as illustrated in FIG. 6B, the user terminal configures the bit map corresponding to group #0 and group #2 to "1," and feed back ACKs/NACKs for the cells included in these group #0 and group #2 in bitmap format and/or the like. In this case, the user terminal uses a 4-bit bit map that defines the CC group indices, to report that DL signals have been received in the cells (any cell) included in each group. In addition, the user terminal can report the ACK/NACK bit sequence using each CC field following each CC group index. Note that the format of feedback is not limited to the bitmap format. (par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

claim 21, Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] “wherein the feedback signaling neighbors PUSCH transmission in frequency, and/or is included in PUSCH transmission” [(par. 0089), the user terminal may encode the information on CC groups and the corresponding ACKs/NACKs separately and transmit them using the same resource. In this case, the information on CC groups and the ACKs/NACKs following the information on CC groups can be allocated to and transmitted in the PUSCH (see FIG. 7B) or can be allocated to and transmitted in a new PUCCH format/new PUCCH resource (FIG. 7A). In this manner, by transmitting information on CC group indices and ACKs/NACKs together, it is possible for the user terminal to reduce the amount of uplink resources required for ACK/NACK transmission and to reduce the overhead.]

As per claim 22, as [see rejection of claim 14.]
As per claim 23, as [see rejection of claim 14.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO, INC., “HARQ-ACK feedback for CA with up to 32 CCs”, R1-154429, 05/24-28/2015. (From Applicant’s IDS) in view of Takeda et al. (US Patent Publication # 2018/0248669 A1.)

As per claim 14,  NTT discloses “A method of operating a radio node in a radio access network, the method comprising transmitting feedback signaling utilizing a feedback resource range,” as [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information.] “wherein transmitting the feedback signaling comprises transmitting a transmission size indication indicating a size of the feedback signaling” [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

NTT does not explicitly disclose “wherein the transmission size indication is encoded and/or moduled separately from feedback signaling”.

However, Takeda discloses “wherein the transmission size indication is encoded and/or moduled separately from feedback signaling” as [(par. 0085), the user terminal can encode the bits indicating the CC group indices separately (independently) from the bits indicating ACKs/NACKs for each individual CC. This makes it possible for the decoding side size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.]

NTT and Takeda et al. (US Patent Publication # 2018/0248669 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takeda’s teaching into NTT’s teaching. The motivation for making the above modification would be to makes it possible for the decoding side (for example, the radio base station) to appropriately know the size (codebook size) of the ACK/NACK bit sequence based on the bit sequence indicating the CC group indices.. (Takeda, par. 0085)

As per claim 15, NTT in view of Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] 
NTT discloses “wherein the feedback signaling comprises and/or represents acknowledgement signaling” as [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 16, NTT in view of Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] 
wherein the transmission size indication is represented by two or more bits” as [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE only feedback HARQ-ACK for the detected CC group; UE transmits HARQ-ACK for all the carriers within the ‘detected’ CC group besides the fixed X-bit CC-domain detection information.]

As per claim 18, NTT in view of Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] 
NTT discloses “wherein the feedback signaling is transmitted as Physical Uplink Shared Channel (PUSCH) signaling, or as Physical Uplink Control Channel PUCCH) signaling” as [(1. Introduction), For a UE that transmits more than 22 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH, - X-bit CRC is included in the HARQ-ACK transmission, X >= 8. Baseline X for evaluation purpose only: X=8. FFS for a UE that transmits less than 23 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH.]

As per claim 19, NTT in view of Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] 
NTT discloses “wherein the transmission size indication is transmitted based on a configuration” as [(Alt.2: UE-based indication of HARQ-ACK codebook size), In Alt.2, the UE tells eNB about the CC-domain detection information. For example, CC-domain detection information can be a bitmap and reported together with HARQ-ACK feedback. As long as UE detects a CC in the CC group is scheduled, the CC group is marked as ‘detected’ in the CC-domain detection information. UE 

As per claim 21, NTT in view of Takeda discloses “The method of claim 14,” as [see rejection of claim 14.] 
NTT discloses “wherein the feedback signaling neighbors PUSCH transmission in frequency, and/or is included in PUSCH transmission” as [(1. Introduction), For a UE that transmits more than 22 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH, - X-bit CRC is included in the HARQ-ACK transmission, X >= 8. Baseline X for evaluation purpose only: X=8. FFS for a UE that transmits less than 23 HARQ-ACK/SR bits in a subframe in a CG on either PUCCH or PUSCH.]

As per claim 22, as [see rejection of claim 14.]
As per claim 23, as [see rejection of claim 14.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463